Citation Nr: 1500216	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-28 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1962.  He passed away in November 2006, during the pendency of an appeal.  The Veteran's surviving spouse is the appellant.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claimed benefits.  

The appellant provided testimony before the undersigned during a hearing at the RO in October 2014.  In October 2014, the Board informed the appellant that due to technical difficulties a transcript of that hearing could not be produced.  She was offered the opportunity to testify a second time, but informed the Board in December 2014 that she did not want another hearing.


FINDINGS OF FACT

1.  A claim for service connection for a back disability, filed in September 2002, was pending at the time of the Veteran's death; his surviving spouse timely filed a claim for accrued benefits.  

2.  A back disability was not incurred in or aggravated by active military service.  

CONCLUSION OF LAW

The criteria for service connection for a back disability, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a claimant in the development of a claim.  VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied by way of a letter sent to the appellant in January 2010 that informed her of her duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate her claim for accrued benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the claim is denied herein, an effective date and disability rating will not be assigned.  Therefore, she is not prejudiced by the lack of notice regarding these aspects of a claim.  

To the extent that the appellant was not provided with pre-adjudication notice of some of the information required, the Board notes that prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity" (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  No such allegation or showing of prejudice has been made here.  Moreover, the Board does not find any such prejudice, as the appellant was ultimately informed of the evidence needed to substantiate the claim for accrued benefits, was provided the opportunity to submit evidence and testimony in support of the claim, and the claim was readjudicated in a June 2010 statement of the case.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Service treatment records were determined to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  During the original claim for service connection, the Veteran had identified several private treatment providers and was informed, after two unsuccessful attempts, that such records had not been obtained.  In addition, while he reported treatment at the Birmingham VA medical center (VAMC) in a September 2002 statement, a November 2002 response to a request for such records indicated that there were no available records dated from September 2000 to November 2002.  The appellant has not identified any outstanding treatment records in existence at the time of the Veteran's death and there is no indication of any further available evidence or information to be associated with the record in regard to the claim for accrued benefits.  

Finally, neither the appellant nor her representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 
38 C.F.R. § 3.1000 (2014). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits as the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  
38 C.F.R. § 3.1000.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  See Hayes v. Brown, 4 Vet. App. 60, 60-61 (1993).  However, as noted above, reported service treatment records and VA records were determined to not be available before the Veteran's death.  

The record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.  The record also shows that at the time of the Veteran's death, he had a pending claim for service connection for a back disability.  Thus, in order for the appellant to prevail on the accrued benefits claim, it must be shown that the Veteran would have prevailed on the claim if he had not died.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Unfortunately, the evidence that existed at the time of the Veteran's death did not demonstrate that service connection was warranted.  While a current back disability, including degenerative joint and disc disease of the lumbar spine, had been demonstrated at the time of his death, a link between that disability and an in-service injury had not been demonstrated.  

As noted above, the NPRC determined that any service treatment records that had existed for the Veteran were destroyed in a fire in 1973.  The first evidence of record of the back disability and the in-service injury came in a September 2002 claim for service connection benefits, more than 40 years post-discharge.  At that time, he reported in-service treatment for a back condition during service as well as private post-service treatment with multiple providers without any dates of treatment.  

In a December 2002 VA examination, the Veteran reported that he injured his back several times during service while lifting heavy objects, that he was treated conservatively with rest and anti-inflammatory drugs for muscle strain, and that he had had no radicular symptoms at that time.  After leaving the military in 1962, he attempted many jobs but was unable to maintain any work at a regular job and had last worked in the 1970s.  He received conservative treatment with physical therapy and injections until he agreed to have spinal fusion surgery in July 1995, July 1997, and in 2000.  An MRI in November 2002 revealed a bulging disc at L3-4 with narrowing of the right lateral recess, a suspected bulge at L4-5, considerable degenerative joint disease, and the hardware from the previous fusion surgeries.  The examiner diagnosed degenerative joint and disc disease with bilateral radiculopathy, chronic pain, and marked limitation of function.  The examiner did not provide an opinion as to the etiology of the back disability.  

A review of the claims file reveals that the Veteran filed a claim for education benefits in September 1969, at which time he reported that he had been working as a laborer for 84 months.  The records demonstrate that the Veteran received education benefits in 1969 and in 1975.  At no point did he report a back disability.  

Based on the forgoing, the Board concludes that the only evidence of record at the time of his death supporting a nexus between the Veteran's back disability and service are the statements of the Veteran, which were submitted in connection with his claim for benefits.  However, the record reflects a significant gap of over 40 years between discharge and evidence of his first treatment or complaints of back symptoms.  While he reported to the December 2002 VA examiner that he experienced significant back pain continuously since service and that he had not been able to work regularly since discharge in 1962, his 1969 claim for education benefits, in which he reported seven years of work as a laborer, directly contradicts those reports.  The fact that the Veteran filed a claim for VA benefits within seven years of service and did not mention any back-related complaints also weighs against his claim that he had significant back pain that began as a result of an injury in service.  The Board concludes that his statements regarding the in-service incurrence of his back disability and the continuity of symptoms ever since were not credible.  

Moreover, while the Veteran was competent to report his belief that he injured his back during service while lifting heavy objects, including a 55 gallon barrel of coal as well as when his back symptoms began, as a lay person, he was not qualified to render an opinion as to the etiology of his currently diagnosed back disability.  More specifically, he was not competent to state that his currently diagnosed back disability was etiologically related to an in-service accident rather than a post-service injury or event, including his seven years of work as laborer.  Such an etiology opinion would require medical expertise, which he was not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board acknowledges that following the Veteran's death, the appellant submitted a February 2010 statement from the Veteran's private primary care physician, which asserted that the Veteran's back disability was consistent with, and, therefore, arose from the in-service lifting injury he had described.  However, as noted above, evidence submitted after the Veteran's death cannot be considered in a claim for accrued benefits.  38 C.F.R. § 3.1000.  Nevertheless, the Board finds that the opinion would be inadequate to support a finding of service connection for the back disability, as the opinion was not based on a review the complete record, did not discuss the Veteran's work history, including his seven years as a laborer after discharge, and did not provide a rationale for the opinion that the Veteran's disability was consistent with a lifting accident and, therefore, related to the alleged in-service injury rather than some injury or event after service.  

Given the lack of competent and credible evidence in support of the claim, the evidence was against a finding of a nexus between the Veteran's back disability and service at the time of his death and his claim would not have prevailed.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for accrued benefits, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disability, for the purpose of accrued benefits, is denied.  



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


